Wyly, J.
The administrator of this succession filed his final account- and tableau. An opposition was filed to the homologation thereof, and from- the judgment on the opposition this appeal has been taken.
The case is now presented on a motion to dismiss the appeal because all the creditors in the tableau are not made parties thereto, the appieal bond being in favor of only part of the creditors.
*3Tbe creditors in tlie tableau, wbo make this motion are clearly interested in maintaining the judgment appealed from, and the bond is defective in not being in their favor also.
The motion to dismiss is well taken. (See the case of the succession of Jacob Weigel, lately decided, and the authorities there cited.)
It is therefore ordered that the judgment rendered by this court on fourth February, 1867, dismissing this appeal, remain undisturbed.